Exhibit 10.6

EXECUTION COPY

CHENIERE CCH HOLDCO II, LLC

11.0% Senior Secured Notes Due 2025

Registration Rights Agreement

May 13, 2015

Ladies and Gentlemen:

Cheniere CCH HoldCo II, LLC, a Delaware limited liability company (the
“Issuer”), proposes to issue and sell (the “Initial Placement”) to the
Purchasers (defined below), convertible senior secured promissory notes (the
“Notes”), upon the terms set forth in the Amended and Restated Note Purchase
Agreement, among the Issuer, Cheniere Energy, Inc., a Delaware corporation (the
“Company”), solely for purposes of acknowledging and agreeing to Section 9
thereof, EIG Management Company, LLC, a Delaware limited liability company, as
administrative agent for the holders of the Notes (“Agent”), the note purchasers
party thereto (the “Purchasers”), and The Bank of New York Mellon, as collateral
agent for the holders of the Notes, dated as of March 1, 2015 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Amended and Restated Note Purchase Agreement”). In certain circumstances as set
forth in the Amended and Restated Note Purchase Agreement, upon an exchange of
Notes, the Issuer will be required to deliver shares of common stock of the
Company, par value $0.003 per share (the “Company Common Stock”). To induce the
Purchasers to enter into the Amended and Restated Note Purchase Agreement, the
Company has agreed to enter into this registration rights agreement (this
“Agreement”) by and among the Issuer, the Company and the Agent on behalf of the
holders of the Notes, whereby the Company agrees with you for your benefit and
the benefit of the holders from time to time of the Notes and the Registrable
Securities (defined below) (including the Purchasers) (each, a “Holder” and,
collectively, the “Holders”), as follows:

1. Definitions. Capitalized terms used but not defined herein shall have their
respective meanings set forth in the Amended and Restated Note Purchase
Agreement. As used in this Agreement, the following capitalized defined terms
shall have the following meanings:

“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

“Affiliate” shall have the meaning specified in Rule 405 under the Act.

“Agent” shall have the meaning set forth in the preamble hereto.

“Amended and Restated Note Purchase Agreement” shall have the meaning set forth
in the preamble hereto.



--------------------------------------------------------------------------------

“Automatic Shelf Registration Statement” shall mean a Shelf Registration
Statement filed by a Well-Known Seasoned Issuer which shall become effective
upon filing thereof pursuant to General Instruction I.D for Form S-3.

“Blackout Periods” shall mean the periods beginning on the close of market on
the first Trading Day in each quarter and ending 48 hours after the Company
files its Form 10-K for the prior fiscal year, if such Blackout Period began on
the first Trading Day of the first quarter, or Form 10-Q for the previous
quarter, if such Blackout Period began on the first Trading Day of any other
quarter.

“Broker-Dealer” shall mean any broker or dealer registered as such under the
Exchange Act.

“Company” shall have the meaning set forth in the preamble hereto.

“Company Common Stock” shall have the meaning set forth in the preamble hereto.

“Commission” shall mean the Securities and Exchange Commission.

“Control” shall have the meaning specified in Rule 405 under the Act and the
terms “controlling” and “controlled” shall have meanings correlative thereto.

“Deferral Period” shall have the meaning set forth in Section 5(j) hereof.

“Demand” shall have the meaning set forth in Section 3 hereof.

“FINRA Rules” shall mean the Conduct Rules and the By-Laws of the Financial
Industry Regulatory Authority.

“Holder” shall have the meaning set forth in the preamble hereto.

“Initial Placement” shall have the meaning set forth in the preamble hereto.

“Issuer” shall have the meaning set forth in the preamble hereto.

“Issuer Initiated Conversion” shall mean any exchange of Notes pursuant to
Section 9.1A of the Amended and Restated Note Purchase Agreement.

“Losses” shall have the meaning set forth in Section 10(d) hereof.

“Majority Holders” shall mean, on any date, Holders of a majority of the
Registrable Securities (including, for the avoidance of doubt, both shares of
the Company Common Stock that have been delivered prior to such date that on
such date are Registrable Securities as well as shares of the Company Common
Stock that would have been deliverable to the Holders of Notes if such Notes
were to be exchanged on such date as a result of an Issuer Initiated
Conversion).

 

2



--------------------------------------------------------------------------------

“Managing Underwriters” shall mean the investment bank or investment banks and
manager or managers that administer an underwritten offering, if any, conducted
pursuant to this Agreement.

“Note Holder Initiated Conversion” shall mean any exchange of Notes pursuant to
Section 9.5A of the Amended and Restated Note Purchase Agreement.

“Notes” shall have the meaning set forth in the preamble hereto.

“Notice Holder” shall mean, on any date, any Holder that has delivered a Demand
to the Company on or prior to such date.

“Piggyback Registration Statement” shall have the meaning set forth in Section 6
hereof.

“Prospectus” shall mean a prospectus included in a Registration Statement
(including a prospectus that discloses information previously omitted from a
prospectus filed as part of an effective registration statement in reliance upon
Rule 430A or Rule 430B under the Act), as amended or supplemented by any
prospectus supplement, with respect to the terms of the offering of any portion
of the Registrable Securities covered by such Registration Statement, and all
amendments and supplements thereto, including any and all exhibits thereto and
any information incorporated by reference therein.

“Purchasers” shall have the meaning set forth in the preamble hereto.

“Registrable Securities” shall mean shares of Company Common Stock that have
been delivered by the Issuer upon exchange of the Notes pursuant to the Amended
and Restated Note Purchase Agreement or that are deliverable pursuant to an
Issuer Initiated Conversion or a Note Holder Initiated Conversion in respect of
which the applicable conversion notice has been delivered in accordance with the
terms of the Amended and Restated Note Purchase Agreement (including, for the
avoidance of doubt, additional shares distributed on such shares as a result of
a stock dividend, stock split or a similar corporate event), other than such
shares of Company Common Stock that have (i) been registered under the Shelf
Registration Statement and disposed of in accordance therewith, (ii) are
eligible to be sold pursuant to Rule 144(b)(1) without being subject to amount,
time or manner of sale limitations under Rule 144, (iii) previously been
disposed of pursuant to Rule 144 or (iv) ceased to be outstanding.

“Registration Statement” shall mean a registration statement of the Company
filed with the Commission under the Act (including a Shelf Registration
Statement and a Piggyback Registration Statement) that covers any of the
Registrable Securities pursuant to the provisions of this Agreement, including
the Prospectus, amendments and supplements to such Registration Statement,
including post-effective amendments, all exhibits and all material incorporated
by reference or deemed to be incorporated by reference in such Registration
Statement.

“Rule 144” shall mean Rule 144 promulgated under the Act, as such rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the Commission.

 

3



--------------------------------------------------------------------------------

“Rule 405” shall mean Rule 405 promulgated under the Act, as such rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the Commission.

“Rule 415” shall mean Rule 415 promulgated under the Act, as such rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the Commission.

“Shelf Registration Period” shall have the meaning set forth in Section 5(a)
hereof.

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company which covers some or all of the Registrable Securities on an
appropriate form under Rule 415 and any amendments and supplements to such
registration statement, including post-effective amendments, in each case
including the Prospectus contained therein, all exhibits thereto and all
material incorporated by reference therein. References to “Shelf Registration
Statement” shall be deemed to mean “Automatic Shelf Registration Statement” if,
at the time of its filing, the Company is eligible to file an Automatic Shelf
Registration Statement.

“Underwriter” shall mean any underwriter of Registrable Securities in connection
with an offering thereof under the Shelf Registration Statement.

“Well-Known Seasoned Issuer” shall have the meaning set forth in Rule 405.

2. Issuer Initiated Conversion Shelf Registration. With respect to any Issuer
Initiated Conversion, the Company shall file with the Commission a Shelf
Registration Statement providing for the registration of, and the sale on a
continuous or delayed basis by the Holders of, all of the Registrable Securities
deliverable upon such Issuer Initiated Conversion, from time to time in
accordance with the methods of distribution elected by such Holders, pursuant to
Rule 415, and shall cause such Shelf Registration Statement to become effective
on or prior to the Trading Day that the relevant Issuer Initiated Conversion
Notice is delivered. In connection with an Issuer Initiated Conversion, the
Company shall (i) within three Business Days of such Issuer Initiated Conversion
Notice comply with the provisions of Section 3(ii) below with respect to such
Shelf Registration Statement, and (ii) within three Business Days of the request
of the Holders of Registrable Securities delivered or deliverable pursuant to
such Issuer Initiated Conversion, take all other steps required to be taken by
the Company pursuant to this Agreement in order to enable an underwritten
offering for cash of not less than $100,000,000 of Registrable Securities in
accordance with the terms hereof, including the entry by the Company into an
underwriting agreement in accordance with Section 4(c) hereof and compliance by
the Company with other underwritten offering related procedures in accordance
with Section 5(m) hereof; provided that if the Company has not satisfied the
requirements of this sentence on or prior to 5:00 p.m. (New York time) on the
third Business Day following the delivery of the Issuer Initiated Conversion
Notice, then Agent shall have the option to require the Company to rescind its
Issuer Initiated Conversion Notice and to revoke any related Demand or request
to effect an underwritten offering and if, notwithstanding the failure to
satisfy the requirements set forth in the preceding sentence by 5:00 pm (New
York time) on the third Business Day following the delivery of an Issuer
Initiated Conversion Notice, Agent does not require Issuer to rescind its Issuer
Initiated Conversion Notice, the Company shall continue to work in good faith to
satisfy the requirements of this sentence as soon as possible thereafter;
provided, further, that the Company shall not be required to effect more than a
total of three underwritten offerings pursuant to this Section 2 and
Section 4(a) in any calendar year.

 

4



--------------------------------------------------------------------------------

3. Demand Registration. At any time following the six-month anniversary of the
Eligible Conversion Date for the Initial Closing Date Notes (with respect to any
shares of Company Common Stock issued or issuable in respect of Initial Closing
Date Notes), the Eligible Conversion Date for the Initial Second Phase Notes
(with respect to any shares of Company Common Stock issued or issuable in
respect of Initial Second Phase Notes) or the Eligible Conversion Date for the
Additional Notes (with respect to any shares of Company Common Stock issued or
issuable in respect of Additional Notes), a Holder of Registrable Securities, or
Holders of Registrable Securities, may deliver a written request to the Company
in accordance with Section 16 hereof (a “Demand”), including in connection with
a Note Holder Initiated Conversion, that the Company file a Registration
Statement with respect to the Registrable Securities under the Act or maintain
the effectiveness of an existing effective Shelf Registration Statement then on
file and effective. Such Demand shall specify the number of Registrable
Securities such Notice Holder intends to include in such registration (if the
Conversion Price can be determined at such time) and the methods by which such
Notice Holder intends to sell or dispose of such Registrable Securities. As soon
as reasonably practicable after receipt of such Demand, the Company shall
(i) either confirm to such Notice Holder that an existing Shelf Registration
Statement covering the Registrable Securities is filed and effective or it shall
file and, as soon as practicable, cause a new Shelf Registration Statement
covering the Registrable Securities to be declared effective by the Commission;
(ii) if required by applicable law, file with the Commission a post-effective
amendment to the Shelf Registration Statement or prepare and, if permitted or
required by applicable law, file a supplement to the Prospectus or an amendment
or supplement to any document incorporated therein by reference or file any
other required document so that the Holder delivering such Demand is named as a
selling securityholder in the Shelf Registration Statement and the related
Prospectus, and so that such Holder is permitted to deliver such Prospectus to
purchasers of the Registrable Securities in accordance with applicable law
(provided that the Company shall not be required to file more than one
supplement or post-effective amendment in any 90-day period in accordance with
this Section 3) and, if the Company shall file a post-effective amendment to the
Shelf Registration Statement, use its commercially reasonable efforts to cause
such post-effective amendment to be declared effective under the Act as promptly
as is practicable; (iii) provide such Holder, upon request, copies of any
documents filed pursuant to Section 3 hereof; and (iv) notify such Holder as
promptly as practicable after the effectiveness under the Act of any
post-effective amendment filed pursuant to Section 3 hereof; provided that if
such Demand is delivered during a Blackout Period or a Deferral Period, the
Company shall so inform the Holder delivering such Demand and shall take the
actions set forth in clauses (ii), (iii) and (iv) above upon expiration of the
Blackout Period or the expiration of the Deferral Period in accordance with
Section 5(j) hereof. Any Holder that becomes a Notice Holder pursuant to the
provisions of this Section 3 (whether or not such Holder was a Notice Holder at
the effective date of the Shelf Registration Statement) shall be named as a
selling securityholder in the Shelf Registration Statement or Prospectus in
accordance with the requirements of this Section 3.

 

5



--------------------------------------------------------------------------------

4. Underwritten Offerings.

(a) If the Notes are exchanged pursuant to a Note Holder Initiated Conversion
and participating Note Holder(s) (and/or Agent acting on their behalf) deliver a
notice to the Company to request to effect an underwritten offering for cash of
not less than $100,000,000 of Registrable Securities deliverable upon such Note
Holder Initiated Conversion, then the Company shall ensure that (x) an effective
Shelf Registration Statement covering such Registrable Securities is available
to the requesting Holder(s) as soon as practicable following the date of such
notice, and (y) all other steps required to be taken by the Company pursuant to
this Agreement in order to enable such an underwritten offering of Registrable
Securities are taken in accordance with the terms hereof, including the entry by
the Company into an underwriting agreement in accordance with Section 4(c)
hereof and compliance by the Company with other underwritten offering related
procedures in accordance with Section 5(m) hereof, in each case not later than
the fifth Scheduled Trading Day following the date of such request, unless the
Company reasonably establishes, before such fifth Scheduled Trading Day, that
for valid reason(s) outside of the Company’s control, a certain condition or
conditions are unable to be satisfied by the fifth Scheduled Trading Day
following the date of such request, but that such condition or conditions are
reasonably likely to be satisfied not later than the tenth Scheduled Trading Day
following the date of such request (and that the Company continues to use its
best efforts to cause such condition or conditions to be so satisfied), in which
case the Company’s obligations to comply with this Section 4 and, if the
applicable Note Holder Initiated Conversion has not then been consummated, to
deliver shares in accordance with Section 9.9 of the Amended and Restated Note
Purchase Agreement may be deferred until such time not later than the tenth
Scheduled Trading Day following the date of such request and any related Demand
under Section 3 hereof; provided that, if the Note Holder Initiated Conversion
has not then been consummated, and if the Company is unable to satisfy all such
conditions by the tenth Scheduled Trading Day following the date of such notice,
then the requesting Holder(s) will be entitled to revoke the conversion notice
previously delivered pursuant to Section 9.5A of the Amended and Restated Note
Purchase Agreement and to revoke the request under this Section 4 and any
related Demand under Section 3 hereof; provided, further, that the Company shall
not be required to effect more than a total of three underwritten offerings in
any calendar year pursuant to Section 2 and this Section 4(a).

(b) If the Managing Underwriter advises the Holders of Registrable Securities
that in its opinion marketing factors require a limitation of the amount of
Registrable Securities to be sold in an underwritten offering because the amount
of securities proposed to be sold is likely to have a material adverse effect on
the price, timing or the distribution of securities to be offered, then the
amount of Registrable Securities offered in such an underwritten offering shall
be reduced pro rata as among the Holders of Registrable Securities so proposed
to be offered. For the avoidance of doubt, to the extent a proposed underwritten
offering, subject to Section 4, includes any securities other than the
Registrable Securities (whether securities proposed to be offered by the Company
in a primary offering or securities being offered by Persons other than the
holders of Registrable Securities), such other securities shall be excluded from
the offering entirely before the number of Registrable Securities is reduced pro
rata among the Holders. Furthermore, the parties agree and acknowledge that
offering securities at a discount customary for offerings of a similar size to
the recent market price may not be deemed to represent “a material adverse
effect on the price, timing or the distribution of securities to be offered.”

 

6



--------------------------------------------------------------------------------

(c) If requested by a Holder of Registrable Securities in accordance with
Section 2 or Section 4(a), the Company shall enter into a customary underwriting
agreement with customary indemnification and contribution provisions and
procedures. Underwritten offerings requested pursuant to this Agreement shall
not be fully marketed offerings, neither the Company nor the Issuer shall be
required to participate in any “road show” in connection with any such
underwritten offerings, and neither the Company nor any of its officers or
directors shall be required to enter into any lock up or similar arrangement
under or in connection with any such underwriting agreement.

(d) If any Registrable Securities are to be sold in an underwritten offering,
except as set forth in Section 6, the Managing Underwriters shall be selected by
the Majority Holders holding Registrable Securities the subject of such
underwritten offering, who have demanded such an underwritten offering, and in
consultation with the Company; provided that such consultations shall not exceed
24 hours.

(e) No person may participate in any underwritten offering pursuant to the Shelf
Registration Statement unless such person: (i) agrees to sell such person’s
Registrable Securities on the basis reasonably provided in any underwriting
arrangements approved by the persons entitled hereunder to approve such
arrangements; and (ii) completes and executes all questionnaires, powers of
attorney, indemnities (such indemnities to be limited to liability arising from
the information provided by the Holder, in writing, for use in the Prospectus),
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements.

5. Registration Procedures. The following provisions shall apply in connection
with each Shelf Registration Statement:

(a) The Company shall use its commercially reasonable efforts to keep each Shelf
Registration Statement continuously effective, supplemented and amended (subject
to the Blackout Periods and Deferral Periods), as required by the Act, in order
to permit each Prospectus forming part thereof to be usable by Holders for a
period (the “Shelf Registration Period”) from the date the relevant Shelf
Registration Statement becomes effective or is declared effective by the
Commission, as the case may be, to and including the date upon which there are
no Registrable Securities outstanding.

(b) The Company shall cause each Shelf Registration Statement and the related
Prospectus and any amendment or supplement thereto, as of the effective date of
such Shelf Registration Statement or such amendment or supplement, (i) to comply
in all material respects with the applicable requirements of the Act and
(ii) not to contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein (in the case of the Prospectus, in the light of the
circumstances under which they were made) not misleading.

(c) The Company shall:

(i) furnish to Agent and each Holder and to counsel for the Holders, not less
than two Business Days (or, in the case of the Shelf Registration Statement
filed in

 

7



--------------------------------------------------------------------------------

connection with an Issuer Initiated Conversion, at or prior to the time of
delivery of the Issuer Initiated Conversion Notice) prior to the filing thereof
with the Commission, a copy of the Shelf Registration Statement and each
amendment thereto and each amendment or supplement, if any, to the Prospectus
(other than amendments and supplements that do nothing more than name Notice
Holders and provide information with respect thereto and other than filings by
the Company under the Exchange Act) and shall consider such comments as Agent or
any Holder reasonably proposes; and

(ii) include information regarding each Holder and the methods of distribution
they have elected for their Registrable Securities provided to the Company, as
necessary to permit such distribution by the methods specified therein, which,
in the case of a Shelf Registration Statement filed in connection with an Issuer
Initiated Conversion shall be based on information that may be requested from
time to time by the Issuer or the Company.

(d) The Company shall advise Agent, each Holder, counsel for the Holders and any
Underwriter that has provided in writing to the Company a telephone or facsimile
number and address for notices, and confirm such advice in writing, if requested
(which notice pursuant to clauses (ii) - (v) hereof shall be accompanied by an
instruction to suspend the use of the Prospectus until the Company shall have
remedied the basis for such suspension):

(i) when the Shelf Registration Statement and any amendment thereto have been
filed with the Commission (which notice may be included with an Issuer Initiated
Conversion Notice) and when the Shelf Registration Statement or any
post-effective amendment thereto has become effective;

(ii) of any request by the Commission for any amendment or supplement to the
Shelf Registration Statement or the Prospectus or for additional information;

(iii) of the issuance by the Commission of any stop order suspending the
effectiveness of the Shelf Registration Statement or the institution or
threatening of any proceeding for that purpose;

(iv) of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Company Common Stock included therein for
sale in any jurisdiction or the institution or threatening of any proceeding for
such purpose; and

(v) of the happening of any event that requires any change in the Shelf
Registration Statement or the Prospectus so that, as of such date, they (A) do
not contain any untrue statement of a material fact and (B) do not omit to state
a material fact required to be stated therein or necessary to make the
statements therein (in the case of the Prospectus, in the light of the
circumstances under which they were made) not misleading.

(e) The Company shall use its commercially reasonable efforts to prevent the
issuance of any order suspending the effectiveness of the Shelf Registration
Statement or the qualification of the securities therein for sale in any
jurisdiction and, if issued, to obtain as soon as possible the withdrawal
thereof.

 

8



--------------------------------------------------------------------------------

(f) To the extent not available on the Commission’s website at www.sec.gov, upon
request, the Company shall furnish, in electronic or physical form, to each
Holder, without charge, at least one copy of the Shelf Registration Statement
and any post-effective amendment thereto, and, if a Holder so requests in
writing, copies of all material incorporated therein by reference and/or all
exhibits thereto (including exhibits incorporated by reference therein).

(g) During the Shelf Registration Period, the Company shall promptly deliver to
Agent, each Holder, and any sales or placement agents or underwriters acting on
their behalf, without charge, as many copies of the Prospectus (including the
preliminary Prospectus, if any) included in the Shelf Registration Statement and
any amendment or supplement thereto as any such person may reasonably request.
The Company consents, subject to the provisions of this Agreement, to the use of
the Prospectus or any amendment or supplement thereto by each of the foregoing
in connection with the offering and sale of the Registrable Securities covered
by the Prospectus.

(h) Prior to any offering of Registrable Securities pursuant to the Shelf
Registration Statement, the Company shall use commercially reasonable efforts to
arrange for the qualification of the Registrable Securities for sale under the
laws of such U.S. jurisdictions as any Holder shall reasonably request and shall
maintain such qualification in effect so long as required; provided that in no
event shall the Company be obligated by this Agreement to qualify to do business
in any jurisdiction where it is not then so qualified or to take any action that
would subject it to service of process or to taxation (other than de minimis
fees and charges) in any jurisdiction where it is not then so subject.

(i) Subject to subsection (j) below, upon the occurrence of any event
contemplated by subsections (d)(ii) through (v) above, the Company shall
promptly (or within the time period provided for by Section 5(j) hereof, if
applicable) prepare a post-effective amendment to the Shelf Registration
Statement or an amendment or supplement to the Prospectus or file any other
required document so that, as thereafter delivered to subsequent purchasers of
the securities included therein, the Prospectus will not include an untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

(j) If the Company (x) is pursuing a material commercial arrangement,
acquisition, disposition, financing, reorganization, recapitalization,
litigation or similar transaction or event and determines in good faith that its
ability to pursue or consummate such a transaction or resolve such an event
would be materially and adversely affected by any required disclosure of such
transaction or event in the Shelf Registration Statement or related Prospectus
or (y) has experienced any other material non-public event, in the case of each
of clauses (x) and (y), the disclosure of which at such time, in the good faith
judgment of the Company’s chief financial officer, would materially and
adversely affect the Company, the Company shall deliver an officers’ certificate
duly executed by the Company’s chief financial officer (without disclosure of
the nature or details of such transaction or event) to the Holders and counsel
for the Holders that the availability of the Shelf Registration Statement is
suspended and, upon receipt of any such

 

9



--------------------------------------------------------------------------------

notice, each Holder agrees: (i) not to sell any Registrable Securities pursuant
to the Shelf Registration Statement until such Holder receives copies of the
supplemented or amended Prospectus provided for in Section 5(i) hereof, or until
it is advised in writing by the Company that the Prospectus may be used, and has
received copies of any additional or supplemental filings that are incorporated
or deemed incorporated by reference in such Prospectus; and (ii) to hold such
notice in confidence. Except in the case of a suspension of the availability of
the Shelf Registration Statement and the Prospectus solely as the result of the
filing of a post-effective amendment or supplement to the Prospectus to add
additional selling securityholders therein, the period during which the
availability of the Shelf Registration Statement and any Prospectus is suspended
(the “Deferral Period”) shall not exceed 60 days during any 180 day period or 90
days during any twelve-month period.

(k) The Company shall comply with all applicable rules and regulations of the
Commission and shall make generally available to its securityholders (or
otherwise provide in accordance with Section 11(a) of the Act) an earnings
statement satisfying the provisions of Section 11(a) of the Act as soon as
practicable after the effective date of the Shelf Registration Statement and in
any event no later than 45 days after the end of the 12-month period (or 90
days, if such period is a fiscal year) beginning with the first month of the
Company’s first fiscal quarter commencing after the effective date of the Shelf
Registration Statement.

(l) The Company may require each Holder of Registrable Securities to be sold
pursuant to the Shelf Registration Statement to furnish to the Company such
information regarding the Holder and the distribution of such Registrable
Securities as the Company may from time to time reasonably require for inclusion
in the Shelf Registration Statement. The Company may exclude from the Shelf
Registration Statement the Registrable Securities of any Holder that
unreasonably fails to furnish such information within a reasonable time after
receiving such request. Promptly following the delivery of each Issuer Initiated
Conversion Notice or Note Holder Initiated Conversion Notice, Agent shall
provide the Company with the name and address of each Holder whose Notes will be
converted pursuant to such Issuer Initiated Conversion Notice or Note Holder
Initiated Conversion Notice, as applicable, and the number of shares of Company
Common Stock to be acquired by such Holder pursuant to such Issuer Initiated
Conversion Notice or Note Holder Initiated Conversion Notice, as applicable.

(m) Subject to Section 4 hereof, for persons who are or may be “underwriters”
with respect to the Registrable Securities delivered upon exchange of the Notes
within the meaning of the Act and who make appropriate requests for information
to be used solely for the purpose of taking reasonable steps to establish a due
diligence or similar defense in connection with the proposed sale of such
Registrable Securities pursuant to the Shelf Registration, the Company shall:

(i) (A) make reasonably available upon reasonable notice and during normal
business hours for inspection by the Holders of Registrable Securities, any
Underwriter participating in any disposition pursuant to the Shelf Registration
Statement, and any attorney, accountant or other agent retained by the Holders
or any such underwriter all relevant financial and other records and pertinent
corporate documents of the Company and its subsidiaries, as shall be reasonably
necessary to enable them to establish a due diligence or similar defense; and
(B) cause the Company’s officers, directors, employees,

 

10



--------------------------------------------------------------------------------

accountants and auditors to supply all relevant information reasonably requested
by the Holders or any such underwriter, attorney, accountant or agent in
connection with the Shelf Registration Statement as is customary for similar due
diligence examinations, subject to customary confidentiality undertakings,
including, in the case of any Holder of Registrable Securities, the provisions
with respect to confidential information set forth in the Amended and Restated
Note Purchase Agreement;

(ii) make such representations and warranties to the Holders of Registrable
Securities registered thereunder and the Underwriters, if any, in form,
substance and scope as are customarily made by issuers to underwriters in
underwritten offerings;

(iii) obtain opinions of counsel to the Company and updates thereof (which
counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to the Underwriters, if any) addressed to each selling Holder of
Registrable Securities and the Underwriters, if any, covering such matters as
are customarily covered in opinions requested in underwritten offerings
(including a customary negative assurance opinion);

(iv) obtain “comfort” letters and updates thereof from the independent certified
public accountants of the Company (and, if necessary, any other independent
certified public accountants of any subsidiary of the Company or of any business
acquired by the Company for which financial statements and financial data are,
or are required to be, included in the Shelf Registration Statement), addressed
to each selling Holder of Registrable Securities and the Underwriters, if any,
in customary form and covering matters of the type customarily covered in
“comfort” letters in connection with underwritten offerings, subject to receipt
of appropriate documentation as contemplated, and only if permitted by,
Statement on Auditing Standards No. 72; and

(v) deliver such documents and certificates as may be reasonably requested by
Agent, the Majority Holders or the Underwriters, if any, including those to
evidence compliance with Section 5(i) hereof and with any customary conditions
contained in the underwriting agreement or other agreement entered into by the
Company.

(n) In the event that any Broker-Dealer shall underwrite any Registrable
Securities or participate as a member of an underwriting syndicate or selling
group or “participate in an offering” (within the meaning of the FINRA Rules)
thereof, whether as a Holder of such Registrable Securities or as an
underwriter, a placement or sales agent or a broker or dealer in respect
thereof, or otherwise, the Company shall, upon the reasonable request of such
Broker-Dealer, comply with any such reasonable request of such Broker-Dealer in
complying with the FINRA Rules.

(o) With respect to each share of Company Common Stock delivered pursuant to the
Amended and Restated Note Purchase Agreement: (i) each of the Company and Issuer
acknowledges to, and agrees with, the Holder of the relevant exchanged Note that
such share will be delivered free of restrictive legends; provided that any
instruction to the transfer agent for the Company Common Stock that such shares
of Company Common Stock are “restricted securities” within the meaning of
Rule 144(a) of the Securities Act shall not be deemed to breach this
Section 5(o); provided, further, that upon a sale pursuant to the Registration
Statement, such

 

11



--------------------------------------------------------------------------------

shares will be delivered free of any such legend, registered in the name of The
Depository Trust Company’s nominee, maintained in the form of book entries on
the books of The Depository Trust Company and allowed to be settled through The
Depository Trust Company’s regular book-entry settlement services and (ii) the
Holder of the relevant exchanged Note acknowledges and agrees that such share of
Company Common Stock may be a “restricted security” within the meaning of Rule
144(a) and that such share will not be sold except in a transaction registered
under the Securities Act or in a transaction exempt from the registration
requirements of the Securities Act.

6. Piggyback Rights. If the Company at any time after the Eligible Conversion
Date for the Initial Closing Date Notes (with respect to any shares of Company
Common Stock issued or issuable in respect of Initial Closing Date Notes), the
Eligible Conversion Date for the Initial Second Phase Notes (with respect to any
shares of Company Common Stock issued or issuable in respect of Initial Second
Phase Notes) or the Eligible Conversion Date for the Additional Notes (with
respect to any shares of Company Common Stock issued or issuable in respect of
Additional Notes) proposes to register Company Common Stock under the Act (other
than a registration on Form S-4 or S-8, or any successor or other forms
promulgated for similar purposes) in connection with a then currently proposed
primary offering for cash and the form of registration statement to be used may
be used for the registration of Registrable Securities (any such registration
statement used in connection with any such offering, a “Piggyback Registration
Statement”), it will, at each such time, give prompt written notice to all
Holders of Registrable Securities of its intention to do so and of such Holders’
rights under this agreement. Upon the written request of any such Holder made
within ten (10) days after the receipt of any such notice (which request shall
specify the number of Registrable Securities intended to be disposed of by such
Holder, which number of Registrable Securities, for the avoidance of doubt, may
include shares of Registrable Securities delivered upon an exchange that occurs
after delivery of the notice by the Company), the Company will, as expeditiously
as reasonably practicable, use its commercially reasonable efforts to include in
such registration under the Act all Registrable Securities which the Company has
been so requested to register by the Holders thereof, to the extent required to
permit the disposition of the Registrable Securities to be so registered;
provided that (i) if, at any time after giving written notice of its intention
to register any securities and prior to the effective date of the registration
statement filed in connection with such registration, the Company shall
determine for any reason not to proceed with the proposed registration of the
securities to be sold by it, the Company may, at its election, give written
notice of such determination to each Holder of Registrable Securities and,
thereupon, shall be relieved of its obligation to register any Registrable
Securities in connection with such registration (but not from its obligation to
pay the expenses contemplated pursuant to Section 9 in connection therewith),
and (ii) if such registration involves an underwritten offering, all Holders of
Registrable Securities requesting to be included in the Company’s registration
must sell their Registrable Securities to the underwriters selected by the
Company on the same terms and conditions as apply to the Company, with such
differences, including any with respect to indemnification, as may be customary
or appropriate in combined primary and secondary offerings. If a registration
requested pursuant to this Section 6 involves an underwritten public offering,
any Holder of Registrable Securities requesting to be included in such
registration may elect, in writing prior to the effective date of the
registration statement filed in connection with such registration, not to
register such securities in connection with such registration. If, in connection
with a proposed registration of Registrable Securities under this Section 6, the

 

12



--------------------------------------------------------------------------------

Managing Underwriter of the Company’s offering of Company Common Stock advised
the Company that in its reasonable opinion the number of securities requested to
be included in the registered offering exceeds the number which can be sold
without adversely affecting the marketability of the offering (including an
adverse effect on the per share offering price), the Company will include in
such registered offering on a pro rata basis among the requesting Holders of
Registrable Securities only such number of Registrable Securities under this
Section 6 that in the reasonable opinion of such Managing Underwriter can be
sold without so adversely affecting the marketability of the registered
offering. For the avoidance of doubt, the Company’s obligation under this
Section 6 to offer to the Holders the right to participate in an offering
initiated by the Company shall be in addition to, not in lieu of, the Company’s
obligations under Sections 2, 3 and 4 hereof to effect an underwritten offering
for cash at Holders’ demand and in accordance with the time limitations
specified therein. The parties hereto acknowledge and agree that, to the extent
an underwritten offering for cash has been requested by any Holders of
Registrable Securities in connection with an Issuer Initiated Conversion or the
Noteholder Initiated Conversion, such an offering will take precedence in
accordance with Section 4(b) hereof over any primary offering by the Company or
any secondary offering by any other security holders, unless, in the case of a
Note Holder Initiated Conversion only, the Company has provided Holders with
notice under this Section 6 prior to the Holders’ providing the Company with
notice requesting an underwritten offering.

7. Derivatives. Notwithstanding anything to the contrary herein, the Company
acknowledges that the transactions intended to be covered by the registration
obligations in this Agreement with respect to Registrable Securities include,
without limitation, sales of Registrable Securities by transferees, pledgees or
other successors in interest to a Holder; sales or loans by a Holder or third
parties pursuant to derivative or other transactions in connection with which
Registrable Securities are to be delivered; and the sale or delivery of
Registrable Securities in connection with the sale by the Holder or a third
party of securities exchangeable for or convertible into Registrable Securities
or upon exchange or conversion of such securities.

8. Limitations on Subsequent Registration Rights. The Company shall not enter
into any agreement with any holder or prospective purchaser of any securities of
the Company (including securities of the Company issuable upon conversion or
exchange of securities issued by the Company or any of its affiliates) that
would allow such holder or prospective purchaser to require the Company to
include shares or securities in any underwritten offering for cash initiated
under Sections 2, 3, or 4, if applicable, nor shall the Company include any
shares or securities for its own account in any such underwritten offering,
without the prior written consent of Agent (acting at the direction of the
Required Note Holders).

9. Registration Expenses. Except as otherwise provided in this Agreement, all
expenses incidental to the Company’s performance of or compliance with this
Agreement, including all registration and filing fees, fees and expenses of
compliance with securities or blue sky laws, fees of the Financial Industry
Regulatory Authority and fees of transfer agents and registrars, word
processing, duplicating and printing expenses, messenger, telephone and delivery
expenses, and fees and disbursements of counsel for the Company and all
independent certified public accountants and other Persons retained by the
Company (all such expenses, “Registration Expenses”), will be borne by the
Company. The Company will, in any event, pay its internal expenses (including
all salaries and expenses of its officers and employees

 

13



--------------------------------------------------------------------------------

performing legal or accounting duties), the expenses of any annual audit or
quarterly review, the expenses of any liability insurance and the expenses and
fees for listing the securities to be registered on each securities exchange on
which they are required to be listed hereunder. The Holders with Registrable
Securities so registered shall pay all underwriting discounts and selling
commissions allocable to the sale of the Registrable Securities hereunder and
any other Registration Expenses required by applicable law to be paid by a
selling shareholder, pro rata, on the basis of the amount of proceeds from the
sale of their shares so registered and sold.

In connection with any registration, the Company will reimburse the Holders
participating therein for their reasonable and documented out-of-pocket expenses
(other than underwriters’ discounts and commissions), including the reasonable
and documented fees and disbursements of one firm or counsel (which shall
initially be Latham & Watkins, LLP, but which may be another nationally
recognized law firm experienced in securities matters designated by the Majority
Holders) to act as counsel for the Holders in connection therewith.

10. Indemnification and Contribution. (a) The Company and the Issuer agree,
jointly and severally, to indemnify and hold harmless each Holder of Company
Common Stock covered by the Shelf Registration Statement, Agent, the directors,
officers, employees, Affiliates and agents of each such Holder or Agent and each
person who controls any such Holder or Agent within the meaning of either the
Act or the Exchange Act against any and all losses, claims, damages or
liabilities, joint or several, to which they or any of them may become subject
under the Act, the Exchange Act or other federal or state statutory law or
regulation, at common law or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon
any untrue statement or alleged untrue statement of a material fact contained in
the Shelf Registration Statement as originally filed or in any amendment
thereof, or in any preliminary Prospectus or the Prospectus, or in any amendment
thereof or supplement thereto, or caused by the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein (in the case of any preliminary Prospectus or the
Prospectus, in the light of the circumstances under which they were made) not
misleading, and agrees to reimburse each such indemnified party, as incurred,
for any legal or other expenses reasonably incurred by it in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the Company and the Issuer will not be liable in any
such case to the extent that any such loss, claim, damage or liability arises
out of or is based upon any such untrue statement or alleged untrue statement or
omission or alleged omission made therein in reliance upon and in conformity
with written information furnished to the Company by or on behalf of the party
claiming indemnification specifically for inclusion therein.

The Company and the Issuer also agree, jointly and severally, to indemnify as
provided in this Section 10(a) or contribute as provided in Section 10(d) hereof
to Losses of each underwriter, if any, of Company Common Stock registered under
the Shelf Registration Statement, its directors, officers, employees, Affiliates
or agents and each person who controls such underwriter on substantially the
same basis as that of the indemnification of the Agent and the selling Holders
provided in this paragraph (a) and shall, if requested by any Holder, enter into
an underwriting agreement reflecting such agreement, as provided in Section 4(c)
hereof.

 

14



--------------------------------------------------------------------------------

(b) Each Holder of securities covered by the Shelf Registration Statement,
severally and not jointly, agrees to indemnify and hold harmless the Company and
the Issuer, each of the Company’s directors, each of the Company’s officers who
signs the Shelf Registration Statement and each person who controls the Company
or the Issuer within the meaning of either the Act or the Exchange Act, to the
same extent as the foregoing indemnity from the Company and the Issuer to each
such Holder, but only with reference to written information relating to such
Holder and the methods of distribution such Holder has elected for its
Registrable Securities furnished to the Company by or on behalf of such Holder
specifically for inclusion in the documents referred to in the foregoing
indemnity. This indemnity agreement shall be acknowledged by each Notice Holder
in such Notice Holder’s Demand and shall be in addition to any liability that
any such Notice Holder may otherwise have.

(c) Promptly after receipt by an indemnified party under this Section 10 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 10, notify the indemnifying party in writing of the commencement
thereof; but the failure so to notify the indemnifying party (i) will not
relieve it from liability under paragraph (a) or (b) above unless and to the
extent it has been materially prejudiced through the forfeiture by the
indemnifying party of substantial rights and defenses; and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or
(b) above. If any action shall be brought against an indemnified party and it
shall have notified the indemnifying party thereof, the indemnifying party shall
be entitled to appoint counsel (including local counsel) of the indemnifying
party’s choice at the indemnifying party’s expense to represent the indemnified
party in any action for which indemnification is sought (in which case the
indemnifying party shall not thereafter be responsible for the fees and expenses
of any separate counsel, other than local counsel if not appointed by the
indemnifying party, retained by the indemnified party or parties except as set
forth below); provided, however, that such counsel shall be reasonably
satisfactory to the indemnified party. Notwithstanding the indemnifying party’s
election to appoint counsel (including local counsel) to represent the
indemnified party in an action, the indemnified party shall have the right to
employ separate counsel (including local counsel), and the indemnifying party
shall bear the reasonable fees, costs and expenses of such separate counsel if
(i) the use of counsel chosen by the indemnifying party to represent the
indemnified party would present such counsel with a conflict of interest;
(ii) the actual or potential defendants in, or targets of, any such action
include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties that are different
from or additional to those available to the indemnifying party; (iii) the
indemnifying party shall not have employed counsel reasonably satisfactory to
the indemnified party to represent the indemnified party within a reasonable
time after notice of the institution of such action; or (iv) the indemnifying
party shall authorize the indemnified party to employ separate counsel at the
expense of the indemnifying party. It is understood and agreed that the
indemnifying party shall not, in connection with any proceeding or related
proceeding in the same jurisdiction, be liable for the fees and expenses of more
than one separate law firm (in addition to any local counsel) for all
indemnified persons. An indemnifying party will not, without the prior written
consent of the indemnified parties, settle or compromise or consent to the entry
of any judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or

 

15



--------------------------------------------------------------------------------

potential parties to such claim or action) unless such settlement, compromise or
consent includes an unconditional release of each indemnified party from all
liability arising out of such claim, action, suit or proceeding and does not
include an admission of fault, culpability or a failure to act, by or on behalf
of such indemnified party.

(d) In the event that the indemnity provided in paragraph (a) or (b) of this
Section 10 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, then each applicable indemnifying party shall have a joint
and several obligation to contribute to the aggregate losses, claims, damages
and liabilities (including legal or other expenses reasonably incurred in
connection with investigating or defending loss, claim, liability, damage or
action) (collectively “Losses”) to which such indemnified party may be subject
in such proportion as is appropriate to reflect the relative benefits received
by such indemnifying party, on the one hand, and such indemnified party, on the
other hand, from the Initial Placement and the Shelf Registration Statement
which resulted in such Losses; provided, however, that in no case shall any
Holder be responsible, in the aggregate, for any amount in excess of the amount,
if any, by which the proceeds received from the sale of its shares of Company
Common Stock exceed the par value of the Notes exchanged in order to receive
such shares in accordance with Section 9 of the Amended and Restated Note
Purchase Agreement together with the accrued and unpaid interest thereon through
the applicable Conversion Date on which such Notes were exchanged, nor shall any
underwriter be responsible for any amount in excess of the underwriting discount
or commission applicable to the securities purchased by such underwriter under
the Shelf Registration Statement which resulted in such Losses. If the
allocation provided by the immediately preceding sentence is unavailable for any
reason, the indemnifying party and the indemnified party shall contribute in
such proportion as is appropriate to reflect not only such relative benefits but
also the relative fault of such indemnifying party, on the one hand, and such
indemnified party, on the other hand, in connection with the statements or
omissions which resulted in such Losses as well as any other relevant equitable
considerations. Benefits received by the Company and the Issuer shall be deemed
to be equal to the total net proceeds from the Initial Placement (before
deducting expenses). Benefits received by the Holders shall be deemed to be
equal to the amount, if any, by which the proceeds received from the sale of its
shares of Company Common Stock exceed the par value of the Notes exchanged in
order to receive such shares in accordance with Section 9 of the Amended and
Restated Note Purchase Agreement together with the accrued and unpaid interest
thereon through the applicable Conversion Date on which such Notes were
exchanged. Benefits received by any underwriter shall be deemed to be equal to
the total underwriting discounts and commissions, as set forth on the cover page
of the Prospectus forming a part of the Shelf Registration Statement which
resulted in such Losses. Relative fault shall be determined by reference to,
among other things, whether any untrue or any alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information provided by the indemnifying party, on the one hand, or by the
indemnified party, on the other hand, the intent of the parties and their
relative knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission. The parties agree that it would not be just
and equitable if contribution were determined by pro rata allocation (even if
the Holders were treated as one entity for such purpose) or any other method of
allocation which does not take account of the equitable considerations referred
to above. Notwithstanding the provisions of this paragraph (d), no person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For

 

16



--------------------------------------------------------------------------------

purposes of this Section 10, each person who controls a Holder within the
meaning of either the Act or the Exchange Act and each director, officer,
employee and agent of such Holder shall have the same rights to contribution as
such Holder, and each person who controls the Company or the Issuer within the
meaning of either the Act or the Exchange Act, each officer of the Company or
the Issuer who shall have signed the Shelf Registration Statement and each
director of the Company or the Issuer shall have the same rights to contribution
as the Company and the Issuer, subject in each case to the applicable terms and
conditions of this paragraph (d).

(e) The provisions of this Section 10 shall remain in full force and effect,
regardless of any investigation made by or on behalf of any Holder or the
Company or the Issuer or any of the indemnified persons referred to in this
Section 10, and shall survive the sale by a Holder of securities covered by the
Shelf Registration Statement.

11. No Inconsistent Agreements. Neither the Company nor the Issuer has entered
into, and each agrees not to enter into, any agreement with respect to its
securities that conflicts with the registration rights granted to the Holders
herein.

12. Rule 144A and Rule 144. So long as any Registrable Securities remain
outstanding, the Company shall use its commercially reasonable efforts to file
the reports required to be filed by it under Rule 144A(d)(4) under the Act and
the Exchange Act in a timely manner and, if at any time the Company is not
required to file such reports, it will, upon the written request of any Holder
of Registrable Securities, make publicly available other information so long as
necessary to permit sales of such Holder’s Registrable Securities pursuant to
Rules 144 and 144A of the Act. The Company covenants that it will take such
further action as any Holder of Registrable Securities may reasonably request,
all to the extent required from time to time to enable such Holder to sell
Registrable Securities without registration under the Act within the limitation
of the exemptions provided by Rules 144 and 144A (including the requirements of
Rule 144A(d)(4)). Upon the written request of any Holder of Registrable
Securities, the Company shall deliver to such Holder a written statement as to
whether it has complied with such requirements.

13. USRPHC. Unless the Company has determined that is it is a USRPHC, upon
request by any Holder in connection with the disposition of Company Common
Stock, the Company agrees to provide such Holder with a duly signed certificate
which certifies that the Company is not a USRPHC and the shares of Company
Common Stock are not USRPI in a manner that complies with Treasury Regulation
Section 1.897-2(g).

14. Listing. So long as any Registrable Securities are outstanding, the Company
shall use its commercially reasonable efforts to maintain the approval of the
Company Common Stock for listing on the NYSE MKT, the New York Stock Exchange,
the NASDAQ Global Market or the NASDAQ Global Select Market or any successor to
the foregoing.

15. Amendments and Waivers. The provisions of this Agreement may not be amended,
qualified, modified or supplemented, and waivers or consents to departures from
the provisions hereof may not be given, unless the Company has obtained the
written consent of the Majority Holders; provided that the provisions of this
Section 15 may not be amended, qualified, modified or supplemented, and waivers
or consents to departures from the provisions hereof may not be given, unless
the Company has obtained the written consent of Agent and each Holder.

 

17



--------------------------------------------------------------------------------

16. Notices. Except as otherwise expressly provided herein, all notices,
requests and demands to or upon the respective parties hereto to be effective
shall be in writing (including by facsimile or electronic mail), and shall be
deemed to have been duly given or made when delivered by hand, or upon actual
receipt if deposited in the mail, postage prepaid, or, in the case of notice by
facsimile, when confirmation is received, or in the case of notice by electronic
mail, when confirmation is received in accordance the succeeding paragraph, or,
in the case of a nationally recognized overnight courier service, one Business
Day after delivery to such courier service, addressed, in the case of each party
hereto, at its address specified opposite its name on Schedule 12.4 to the
Amended and Restated Note Purchase Agreement or to such other address as may be
designated by any party in a written notice to the other parties hereto. With
respect to any Person, if the address set forth opposite such Person’s name on
Schedule 12.4 to the Amended and Restated Note Purchase Agreement does not
include an e-mail address, any notice contemplated or required hereunder may not
be provided to such Person by e-mail.

Unless Agent otherwise prescribes with respect to itself or the Holders, or the
Company and Issuer otherwise prescribe with respect to themselves, notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient.

17. Remedies. Each Holder, in addition to being entitled to exercise all rights
provided to it herein or in the Amended and Restated Note Purchase Agreement or
granted by law, will be entitled to specific performance of its rights under
this Agreement. The Company and the Issuer agree that monetary damages would not
be adequate compensation for any loss incurred by reason of a breach by them of
the provisions of this Agreement and hereby agree to waive in any action for
specific performance the defense that a remedy at law would be adequate.

18. Successors. This Agreement shall inure to the benefit of and be binding upon
the parties hereto, their respective successors and assigns, including, without
the need for an express assignment or any consent by the Company or the Issuer
thereto, subsequent Holders, and the indemnified persons referred to in
Section 10 hereof. The Company and the Issuer hereby agree to extend the
benefits of this Agreement to any Holder, and any such Holder may specifically
enforce the provisions of this Agreement as if an original party hereto.

19. Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. Delivery of an executed counterpart
signature page of this Agreement by facsimile or other electronic imaging means
(e.g., “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

18



--------------------------------------------------------------------------------

20. Headings. The headings of the several Sections and subsections of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.

21. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(i) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK (WITHOUT GIVING EFFECT TO THE PRINCIPLES THEREOF RELATING TO CONFLICTS OF
LAW EXCEPT SECTION 5-1401 AND SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS
LAW).

(ii) ANY LEGAL ACTION OR PROCEEDING AGAINST ANY PARTY HERETO WITH RESPECT TO
THIS AGREEMENT AND ANY ACTION FOR ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF
SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES
OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY
OF THIS AGREEMENT, EACH PARTY HERETO HEREBY ACCEPTS FOR ITSELF AND IN RESPECT OF
ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS AND APPELLATE COURTS FROM ANY THEREOF; PROVIDED, THAT TO THE
EXTENT THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF AMERICA
FOR THE SOUTHERN DISTRICT OF NEW YORK DISMISS FOR LACK OF JURISDICTION OR
OTHERWISE REFUSE TO HEAR ANY LEGAL ACTION OR PROCEEDING, EACH PARTY HERETO SHALL
ACCEPT THE JURISDICTION OF ANY OTHER APPLICABLE COURT. EACH PARTY HERETO
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO ISSUER AT ITS ADDRESS REFERRED
TO IN SECTION 16. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE
AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER NOTE DOCUMENT BROUGHT IN THE COURTS REFERRED TO ABOVE AND
HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED IN ANY OTHER JURISDICTION.

(iii) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT
PERMITTED BY LAW ALL RIGHT OF TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR IN CONNECTION WITH THIS OR ANY MATTER ARISING
HEREUNDER.

 

19



--------------------------------------------------------------------------------

22. Severability. In case any provision in or obligation under this Agreement
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby. The parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

23. Company Common Stock Held by the Company, etc. Whenever the consent or
approval of Holders of a specified percentage of Company Common Stock is
required hereunder, Company Common Stock held by the Company or its subsidiaries
shall not be counted in determining whether such consent or approval was given
by the Holders of such required percentage.

24. Immunity. To the extent that Company may be or become entitled, in any
jurisdiction in which judicial proceedings may at any time be commenced with
respect to this Agreement or any other Transaction Document, to claim for itself
or its property any immunity from suit, court jurisdiction, attachment prior to
judgment, attachment in aid of execution of a judgment, execution of a judgment
or from any other legal process or remedy relating to its obligations under this
Agreement, and to the extent that in any such jurisdiction there may be
attributed such an immunity (whether or not claimed), the Company hereby
irrevocably agrees not to claim and hereby irrevocably waives such immunity to
the fullest extent permitted by the laws of such jurisdiction and agrees that
the foregoing waiver shall have the fullest extent permitted under the Foreign
Sovereign Immunities Act of 1976 of the United States and is intended to be
irrevocable for purposes of such Act.

[Signature Pages Follow]

 

20



--------------------------------------------------------------------------------

Very truly yours, Cheniere CCH HoldCo II, LLC By: /s/ Michael J. Wortley Name:
Michael J. Wortley Title: Chief Financial Officer

 

Cheniere Energy, Inc. By: /s/ Michael J. Wortley Name: Michael J. Wortley Title:
Senior Vice President and Chief Financial Officer



--------------------------------------------------------------------------------

The foregoing Agreement is hereby confirmed and accepted as of the date first
above written.

 

EIG Management Company, LLC,

as Agent on behalf of the Holders

By: /s/ Wallace Henderson Name: Wallace Henderson Title: Managing Director



--------------------------------------------------------------------------------

The foregoing Agreement is hereby confirmed and accepted as of the date first
above written.

 

EIG Management Company, LLC,

as Agent on behalf of the Holders

By: /s/ Brian Boland Name: Brian Boland Title: Vice President